Order entered May 19, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-00541-CV

     IN RE HARTFORD LIFE AND ANNUITY INSURANCE COMPANY, Relator

                Original Proceeding from the 298th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-02312-M

                                        ORDER
       Based on the court’s opinion of this date we DENY relator’s petition for writ of

mandamus. We ORDER relator to bear the costs of this original proceeding.


                                                   /s/   JIM MOSELEY
                                                         JUSTICE